--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AFH Acquisition IV, Inc. 8-K [afhacq4-8k_0429.htm]
 
 
Exhibit 10.7
 
 
SUBLICENSE AGREEMENT
 
THIS SUBLICENSE AGREEMENT (“Agreement”) is made as of this 18th day of October,
2007, by and between Cato Holding Company, a North Carolina corporation
(“Licensor”) and Emmaus Medical, Inc., a Delaware corporation (“Licensee”)
(Licensor and Licensee are sometimes referred to collectively as the “Parties”
or individually as a “Party”).
 
WITNESSETH:
 
WHEREAS, Licensor has been granted exclusive rights to certain patents
describing the use of L-Glutamine in combination with human growth hormone to
treat patients with nutrient malabsorption pursuant to the Sublicense Agreement
of June 14, 2005 between Licensor and Ares Trading, S.A., .a Swiss .corporation
(“Ares”) (hereinafter the “Cato Sublicense”);
 
WHEREAS, Ares was granted exclusive rights to certain patents describing the use
of L-glutamine in combination with human growth hormone to treat patients with
nutrient malabsorption pursuant to the Sublicense Agreement of August 16, 2004
between Ares and Nutritional Restart Pharmaceutical Limited Partnership, a
Delaware limited partnership (“NRP”) (hereinafter the “Sublicense”);
 
WHEREAS, NRP was granted exclusive rights to certain patents describing the use
of L-glutamine in combination with human growth hormone to treat patients with
nutrient malabsorption pursuant to the Sublicense Agreement of February 9, 1996
between Nutritional Restart Centers, L.P., a Delaware limited partnership
(“NRC”) and NRP, as amended (the “NRP Sublicense”), which technology was
licensed exclusively to NRC pursuant to a License Agreement, effective November
12, 1993, with the Brigham and Women’s Hospital, Inc. (hereinafter the “NRC
License”);
 
WHEREAS, Section 2.03 of the Cato Sublicense provides that a sublicense under
the Cato Sublicense may be granted with the express written consent of Ares;
 
WHEREAS, Cato owns or has rights to Drug Master File No. 16639 (the “DMF”), as
well as to Licensor’s Mark (both as hereinafter defined) and desires to grant
Licensee a license thereto pursuant to the terms of this Agreement; and
 
WHEREAS, Licensee desires to obtain a sublicense under Section 2.03 of the Cato
Sublicense and a license to the Licensor’s Mark and the right to reference the
DMF, and Licensor is willing to grant such rights under the terms and conditions
of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and each intending to be legally bound hereby, the
Parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 
DEFINITIONS
 
As used in this Agreement, each term listed below shall have the meaning that is
given after it:
 
Section 1.01.                      Adjusted Gross Sales.  Gross sales less (a)
credits or allowances made or given on account of rejects, returns, or recalls;
(b) contract price discounts (including but not limited to promotional, cash and
trade discounts), chargebacks, deductions for standard fees paid to third
parties as returned goods allowances regardless of actual returns, and rebates
including, but not limited to the Veteran’s Affairs, the Public Health Service,
CMS Medicaid Rebate Program, the Medicaid Prescription Drug Program MMA, State
Rebate Programs, and any other governmental or private organization that are
actually made; and (c) free samples given to promote sales of Licensed Product.
 
Section 1.02.                      Affiliate.  Any company, corporation, firm,
partnership or other entity that controls, is controlled by or is under common
control with the Party in question.
 
Section 1.03.                      Ares’ Mark.  Zorbtive™ or any other trademark
used by Ares or any of its Affiliates in association with Ares’ Product.
 
Section 1.04.                      Ares’ Product.  Human growth hormone
manufactured by or on behalf of Ares or an Affiliate of Ares that is approved by
the FDA for use in treatment of short bowel syndrome in patients receiving
specialized nutritional support.
 
Section 1.05.                      Brigham.  The Brigham and Women’s Hospital,
Inc., a Massachusetts not-for-profit corporation.
 
Section 1.06.                      Effective Date.  October 18, 2007.
 
Section 1.07.                      FDA.  The United States Food and Drug
Administration.
 
Section 1.08.                      Field.  The treatment of patients with
nutrient malabsorption resulting from a resected bowel or from a disease of the
gastrointestinal tract solely through the use of the Licensed Product in
combination with Ares’ Product.
 
Section 1.09.                      Information.  All technical information,
know-how and data contained in the DMF or which is now or later comes into the
possession of Licensor and which Licensor has the right to· disclose, which is
related to the Licensed Product, including without limitation all technical
information relating to the ingredients, specifications, formulation,
manufacture, packaging, quality control, packaging, and stability of the
Licensed Product.
 
Section 1.10.                      Licensed Patent.  U.S. Patent No 5,288,703.

 
- 2 -

--------------------------------------------------------------------------------

 
 
Section 1.11.                      Licensed Product.  L-Glutamine.
 
Section 1.12.                      Licensee Promotional Materials.  All
marketing, advertising or promotion materials that reference Licensor’s Mark,
Ares’ Mark or Ares’ Product, including without limitation press releases, web
sites, product packaging, journal advertising, direct mail programs,
direct-to-consumer advertising, convention exhibits or any other form of
marketing, advertising or promotion.
 
Section 1.13.                      Licensor’s Mark.  Nutrestore™, as registered
or being registered with the U.S. Patent and Trademark Office.
 
Section 1.14.                      Licensee’s Mark.  Any trademark that Licensee
uses in connection with L-Glutamine marketed for use in the Field.  Any such
Licensee’s Mark shall not be identical or confusingly similar to Licensor’s
Mark.
 
Section 1.15.                      Term.  As defined in Section 4.01.
 
Section 1.16.                      Territory.  The United States of America,
including its territories.
 
Section 1.17.                      Third Party.  Any entity other than Licensor,
Licensee, or an Affiliate of Licensor or Licensee.
 
ARTICLE II
 
GRANT OF LICENSES; LICENSEE FEES; ADDITIONAL CONSIDERATION
 
Section 2.01.                      Grant of Patent License.  Licensor hereby
grants to Licensee, which Licensee accepts, a license under the Licensed Patent
to make, have made, import, use, offer to sell and sell Licensed Product in the
Territory for use within the Field.
 
Section 2.02.                      Exclusivity.  The license granted under
Section 2.01 is exclusive to Licensee.  Licensee acknowledges and agrees that
such exclusivity shall not be deemed to restrict in any way Ares’ right to make,
have made, use, sell, offer for sale or import Ares’ Product.
 
Section 2.03.                      Exclusions.  Licensee acknowledges and agrees
that (i) no rights to the Licensed Patent are granted under this Agreement
except the license expressly granted under Section 2.01, above; (ii) the license
granted to Licensee under this Agreement does not extend to any rights not
granted to Licensor under the Cato Sublicense; (iii) the license granted to
Licensee under this Agreement requires Licensee to promote the Licensed Product
only for use in association with Ares’ Product, it being understood that there
is no requirement under this Agreement for Licensee to co-promote the Licensed
Product with Ares’ Product; and (iv) Licensee has no right to sublicense its
rights under this Agreement without the express written consent of Licensor,
which consent shall not be unreasonably withheld.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Section 2.04.                      Right to Reference Drug Master
File.  Licensor hereby grants Licensee the right to reference the Information
for purposes of making, using, offering to sell and selling the Licensed
Product.
 
Section 2.05.                      Payments.  In consideration for the license
granted under Section 2.01, Licensee shall make payments to Licensor as follows:
 
(a)           Within five (5) days of the Effective Date of this Agreement,
Licensee shall deposit in an interest bearing escrow account of its choice the
sum of Five Hundred Thousand Dollars (U.S.  $500,000) (the “Escrow
Funds”).  Licensee shall receive the interest on the Escrow Funds.  Within five
(5) business days of Licensor presenting Licensee and the escrow holder with
written evidence and Licensee and the escrow holder confirming to their
satisfaction that Ares has given the required express written consent to this
Agreement, the Escrow Funds shall be released to Licensor.  So long as Licensor
has not yet obtained the required express written consent of Ares, the Escrow
Funds shall remain in the interest bearing escrow account and Licensee shall be
entitled to collect interest thereon.  Licensor shall communicate to License any
information it has concerning whether Ares will or will not give its express
written consent.  If Ares refuses to give its express written consent to this
Agreement within four (4) months of the Effective Date, then Licensee shall be
permitted to immediately terminate this Agreement, and in such case, the Escrow
Funds shall be immediately returned to Licensee, and Licensee shall owe no
future payments whatsoever to Licensor under Section 2.05(b).
 
(b)           Licensee will pay Licensor a royalty equal to ten percent (10%) of
Adjusted Gross Sales of Licensed Product that is sold by Licensee or an
Affiliate of Licensee during the Term for use in the Field.  Licensee shall make
such royalty payment to Licensor within thirty (30) days following the end of
each respective calendar year for which a payment is due; provided, however,
regardless of the amount of Adjusted Gross Sales of Licensed Product for such
year, Licensee shall pay a minimum annual royalty to Licensor for each calendar
year as set forth below:
 
Year
Minimum Royalty
2008
$30,000
2009
$70,000
2010
$100,000
2011
$100,000
2012
$100,000



Such minimum annual royalty amount shall not be construed as a limitation in any
way on the annual royalty payment due from Licensee to Licensor, it being
understood that the royalty in any calendar year for sales of Licensed Product
shall not exceed the higher of (a) ten percent (10%) of Adjusted Gross Sales of
Licensed Product by licensee and any Affiliates of License or

 
- 4 -

--------------------------------------------------------------------------------

 

(b) the Minimum Royalty for that year.  By way of example, if the Adjusted Gross
Sales of Licensed Product in 2008 is $500,000, then the royalty due will be
$50,000, and if the Adjusted Gross Sales of Licensed Product in 2009 is
$600,000, then the royalty due will be $70,000.  Prior to payment, there shall
be deducted from payments otherwise due to Licensor, all taxes required to be
withheld by Licensee from payments to Licensor and paid to any governmental
authority with jurisdiction.  Licensee shall forward to Licensor certificates
and receipts evidencing such payments of taxes as soon as reasonably possible.
 
(c)           Licensee retains the right to make, use, sell, import and
distribute L-Glutamine and L-Glutamine containing compounds for uses outside of
the Field to the extent that it has or subsequently obtains any necessary
rights.  However, Licensee agrees that if it markets FDA approved L-Glutamine
for treating sickle cell disease and thalassemia under a trademark other than
Licensor’s Mark, Licensee will pay Licensor a royalty equal to one percent (l%)
of the Adjusted Gross Sales of such sickle cell disease and thalassemia branded
L-Glutamine for a period.  of five (5) years from the date of the Licensee’s
first commercial sale of such sickle cell disease branded L-Glutamine.  If and
when Licensee develops and markets other L-Glutamine and L-Glutamine containing
products for treating diseases other than sickle cell disease and thalassemia,
then no such royalty obligation shall apply to those products.  Licensee shall
make the royalty payment to Licensor within thirty (30) days following the end
of each respective calendar year for which a payment is due.
 
Section 2.06.                      Records.  Licensee shall keep full, clear,
and accurate records and accounts showing Licensed Product sold, given away, or
otherwise disposed of in any manner by Licensee.  Licensor or its designated
representative shall have the right to audit, during normal business hours, all
such records and accounts to the extent necessary to verify that no underpayment
has been made by Licensee hereunder; provided that any representative of
Licensor shall be subject to Licensee’s prior written approval, which shall not
be unreasonably withheld, and shall have signed a confidentiality agreement
reasonably acceptable to Licensee.  Such audit shall be conducted at Licensor’s
own expense, provided that if any discrepancy or error exceeding five percent
(5%) of the sum actually due is found through the audit, the cost of the audit
shall be born by Licensee.
 
Section 2.07.                      Compliance with Cato Sublicense and
Applicable Laws.  Licensor shall fully perform and comply with all of its
obligations under the Cato Sublicense.  Licensor shall immediately notify
Licensee in writing of all relevant information if Licensor becomes aware of (a)
any alleged breach or other dispute concerning its performance under the Cato
Sublicense, or (b) any alleged breach, proposed termination or other dispute
concerning the NRC License, the NRP Sublicense and/or the Ares Sublicense that
it is not prohibited from disclosing to Licensee.  Licensor shall fully comply
with all applicable laws, rules, regulations and guidances of any federal, state
or other governmental authority including, without limitation, rules,
regulations and guidances promulgated by the FDA, that are applicable to its
rights to the Licensed Product.
 
 
- 5 -

--------------------------------------------------------------------------------

 



 
ARTICLE III
 
MARKETING; ADDITIONAL LICENSEE RESPONSIBILITIES
 
Section 3.01.                      Trademark License.  Licensor grants to
Licensee the right to use Licensor’s Mark solely in connection with marketing
and selling Licensed Product in the Territory for use in the Field.  Licensee
hereby acknowledges the validity of Licensor’s Mark and Licensor’s exclusive
right, title and interest in and to the Licensor’s Mark.  Licensee shall not,
during the term of this Agreement, or thereafter, (i) do or permit to be done
any act or thing which prejudices, infringes or impairs the rights of Licensor
with respect to Licensor’s Mark, (ii) use, register or attempt to register any
mark that is identical to, or confusingly similar to Licensor’s Mark, or (iii)
continue any use or action in relation to or in connection with Licensor’s Mark
or this Agreement if objected to by Licensor.  Notwithstanding the foregoing,
the above restrictions shall not prevent Licensee from registering and using its
own trademark (“Licensee’s Mark”) which shall not be identical to, or
confusingly similar to Licensor’s Mark) to market the Licensed
Product.  Licensee is also free to brand L-Glutamine and L-Glutamine containing
compounds for medications other than for use in the Field.  .Licensor must
pre-approve all uses of Licensor’s Mark in connection with Licensee Promotional
Materials, in the manner set forth in Section 3.07 of this Agreement.  So that
the value of the goodwill and reputation associated with Licensor’s Mark will
not be diminished, Licensee shall have the right to ensure that all goods and
services provided in connection with Licensor’s Mark shall be of a uniform high
quality.  Licensor shall have the right to inspect and test the products
provided by Licensee to monitor for Licensee’s adherence to the obligations of
this Section 3.01.
 
Section 3.02.                      Trademark License.  So long as Licensee has
complied with the terms of the Agreement, and did not exercise its right to
terminate the Agreement under Article IV at the conclusion of the Term, upon the
written request of Licensee, Licensor shall, for additional consideration to be
agreed upon by in good faith Licensor and Licensee, grant Licensee an exclusive
and perpetual and paid up sublicense to use Licensor’s Mark in the Territory in
connection with the Licensed Product for use in the Field.  However, if, at any
time after the Effective Date, any third party encumbrance(s) on Licensor’s
ability to either assign or exclusively licensee the Licensor’s Mark to third
parties shall cease to apply, Licensor shall promptly notify Licensee of
same.  In such case, Licensor will upon the written request of Licensee, assign
or exclusively license in perpetuity trademark rights in Licensor’s Mark to
Licensee for no additional consideration.  If Licensor or any principals of
Licensor or any entities under their majority ownership, or control has the
power to request that such encumbrances be removed, then such party or parties
will agree to cooperate with Licensee in doing so in order that trademark rights
in Licensor’s Mark can be transferred to Licensee.
 
Section 3.03.                      Infringements.

 
- 6 -

--------------------------------------------------------------------------------

 
 
3.03.01.               Infringement Actions.  Each Party shall give the other
Party written notice in the event that such Party becomes aware of any
infringement by a Third Party of Licensor’s Mark.  If Licensor declines to bring
suit within ninety (90) days after it becomes aware of any such infringement,
Licensee shall have the right to file an infringement action on behalf of
Licensor at Licensee’s sole cost and expense, Licensor shall provide all
reasonable cooperation to Licensee in connection with such infringement action,
and Licensee shall reimburse Licensor for its out of pocket expenses incurred in
rendering such cooperation without deduction from any royalty payments otherwise
due to Licensor hereunder.
 
3.03.02.               Indemnification.  If Licensee or any customer of Licensee
shall be charged with or sued for infringement in connection with Licensor’s
Mark, Licensee shall promptly notify Licensor in writing.  Licensor shall
indemnify and hold Licensee, its Affiliates and its customers harmless from and’
against all costs, damages, judgments (including settlement amounts), fees
(including attorneys’ fees) and costs incurred by any of the indemnitees as a
result of such action; provided, however, Licensor shall in no case indemnify or
hold harmless Licensee, its Affiliates or its customers if the willful act or
negligence of any such party contributed to the grounds or cause of any such
infringement action in connection with Licensor’s Mark.
 
Section 3.04.                      Publicity.  Other than the limited right to
use Licensor’s Mark solely in connection with marketing and selling Licensed
Product in the Territory for use in the Field, neither Party may use in any
manner the other Party’s name, insignia or marks or any contraction,
abbreviation or adaptation thereof, without the express prior written consent of
the other Party, which shall not be unreasonably withheld.  Licensee also agrees
that, except for filings with the FDA or other agencies required by statute, law
or regulation, Licensee will not use the name or names of Brigham or of the
Harvard Medical School or any employee or member of the medical staff of either
institution or any adaptation of any of the foregoing in any advertising or
sales literature relating to Licensed Product, on any Licensed Product or
generally with respect to any matter arising out of this Agreement.  Neither
Party may publicly disclose or issue press releases concerning the existence of
this Agreement or the terms and conditions hereof except with the express
written consent of the other Party, which consent shall not unreasonably be
withheld.
 
Section 3.05.                      Promotion only with Ares’ Product.  For so
long as Ares markets Ares’ Product, Licensee shall not promote Licensed Product
for use in association with any human growth hormone other than Ares’ Product.
 
Section 3.06.                      Appointment of Marketing Contact.  Each Party
shall provide to the other a contact, at the level of Vice President of
Marketing or equivalent, for communication regarding all matters under this
Agreement (each a “Marketing Contact”).
 
Section 3.07.                      Approval of Licensee Promotional
Materials.  Licensee agrees that any placement, use or distribution of Licensee
Promotional Materials shall be subject to Licensor’s prior written approval,
which approval shall not be unreasonably withheld or delayed.  Licensee shall
submit to Licensor, for its written approval, drafts of all Licensee Promotional
Materials, prior to use.  All such submissions shall be sent to Licensor’s
Marketing Contact.  With respect to any Licensee Promotions Materials that
references Ares’ Mark or Ares’ Products, Licensor shall promptly evaluate
Licensee Promotional Materials submitted to it by Licensee, shall solicit
approval from Ares for use of Ares’ Mark, if necessary, and shall use reasonable
efforts to approve or disapprove such Licensee Promotional Materials in writing
within forty-five (45) days after receipt.  Any submission which is not revised
or disapproved in writing by Licensor within a sixty (60) day period shall be
deemed approved.  Printing of Licensee Promotional Materials in advance of
receiving Licensor’s written approval is done at Licensee’s own risk.  With
respect to any Licensee Promotions Materials that reference only Licensor’s Mark
and not Ares’ Mark or Ares’ Product, Licensor shall promptly evaluate Licensee
Promotional Materials submitted to it by Licensee, and shall use reasonable
efforts to approve or disapprove such Licensee Promotional Materials in writing
within ten (10) business days after receipt.  Any submission which is not
revised or disapproved in writing by Licensor within a fifteen (15) business day
period shall be deemed approved.  Printing of Licensee Promotional Materials in
advance of receiving Licensor’s written approval is done at Licensee’s own
risk.  Licensee shall have no such obligation with respect to any of Licensee’s
Mark(s).  Licensee shall provide to Licensor two (2) samples of all printed
Licensee Promotional Materials.
 

 
- 7 -

--------------------------------------------------------------------------------

 

Section 3.08.                      FDA Requirements.  Licensee shall, at its
sole expense, ensure that the manufacture, marketing and sale of Licensed
Product complies with all applicable FDA rules and regulations, including
without limitation rules and fees pertaining to marketing eligibility and
requirements necessary to maintain the listing for the Licensed Product in the
“Orange Book” including, but not limited to, filing NDA Annual Reports and
Safety Reports and paying Establishment Fees and Orange Book listing fees, and
the Food, Drug and Cosmetic Act as most recently amended.
 
Section 3.09.                      Complaints.  Licensee shall be responsible
for investigating and resolving any complaints regarding the Licensed Product
provided, however, that Licensee shall notify Licensor of any complaints and
adverse events regarding Ares’ Products within five (5) days following notice to
Licensee of such complaints or serious adverse events.
 
Section 3.10.                      Safety Reporting.  Licensee shall assume the
responsibility and authority for safety reporting to the FDA for the Licensed
Product in the Field.  However, Licensor retains the responsibility and
authority for safety reporting in geographic regions other than that covered by
this Agreement.  In the event Licensee or Licensor makes a report of any event
to the FDA hereunder, the reporting party shall provide the other party with a
copy of such report and a written explanation thereof within five (5) business
days of making such report to the FDA.
 
Section 3.11.                      Recalls.  If any regulatory authority having
jurisdiction shall so request or order, or if Licensee believes, that any
corrective action should be taken with respect to the Licensed Product,
including without limitation any product recall, customer notice, restriction,
change, or market action, then Licensee shall immediately inform Licensor of
same in writing.
 
Section 3.12.                      Notification of Commercial Sale.  Licensee
shall notify Licensor of the occurrence of the first commercial sale of a
Licensed Product no later than ten (10) days after such sale.
 
 
- 8 -

--------------------------------------------------------------------------------

 

ARTICLE IV
 
TERM AND TERMINATION
 
Section 4.01.                      Term.  The license granted under Article II
hereof shall continue in force from the Effective Date of this Agreement until
the occurrence of anyone of the following events:  (i) the expiration or
invalidation of the Licensed Patent in the Territory, (ii) the termination of
this Agreement pursuant to this Article IV or (iii) the termination, for any
reason, of the Cato Sublicense (the “Term”).
 
Section 4.02.                      Termination by Licensee.  Licensee shall have
the right to terminate this Agreement, effective at the end of the then-current
calendar year, provided Licensee has given Licensor at least one hundred eighty
(180) days prior written notice.  Such termination shall not relieve Licensee of
its obligation to pay the minimum royalty and any running royalties earned for
said calendar year, but all future royalty obligations, as well as all other
provisions of this Agreement except Articles IV, V, and VII, shall terminate.
 
Section 4.03.                      Termination for Breach.  Either Party may
terminate this Agreement sixty (60) days after giving the other Party notice of
breach of any material provision of this Agreement by the other Party, unless
such breach is cured, or is in the process of being substantially cured, within
the period of such notice.
 
Section 4.04.                      Additional Termination Rights.  Licensor may
terminate this Agreement ninety (90) days after providing written notice to
Licensee of Licensee’s failure to comply with any applicable law or governmental
rule or regulation concerning manufacture, marketing or sale of Licensed
Product, unless such failure to comply is cured within the period of such notice
or is in the process of being substantially cured or substantial efforts are
being made to resolve any such failure to comply.
 
Section 4.05.                      Licensor’s Bankruptcy.  All rights and
licenses granted under or pursuant to this Agreement by Licensor to Licensee
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  The Parties agree that in the event of the commencement of a bankruptcy
proceeding by or against Licensor under the Bankruptcy Code, Licensee, as a
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code.
 
Section 4.06.                      Effect of Termination.  Termination of this
Agreement shall neither release either Party from its obligations accrued prior
to the effective date of termination nor deprive either Party from any rights
under this Agreement that the Parties agree herein shall survive
termination.  The obligations of the Parties under Section 3.02 and Articles IV,
V, VII and VIII shall survive any termination or expiration of this Agreement.
 
Section 4.07.                      Cumulative Rights and Remedies.  Any right to
terminate this Agreement and/or the licenses granted hereunder shall be in
addition to and not in lieu of all other rights or remedies that the Party
giving notice of termination may have at law or in equity or otherwise.

 
- 9 -

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; LIMITATIONS
 
Section 5.01.                      Licensor Representation.  Licensor represents
and warrants to Licensee as follows:
 
(i)           Licensor has the right, power and authority to enter into this
Agreement;
 
(ii)          Licensor has not previously licensed, assigned, transferred, or
otherwise conveyed any right, title or interest in the Licensed Patents to any
third party, except .as otherwise noted herein;
 
(iii)         Licensor has an exclusive license to make, have made, import, use,
offer to sell and sell the Licensed Product solely for use within the Field;
 
(iv)         Making, having made, using, or selling the Licensed Product solely
for use within the Field under the Licensor’s Mark in the Territory do not
infringe any patent, trademark or any other rights of any third party known to
Licensor;
 
(v)          This Agreement has been duly executed and delivered by Licensor and
is a legal, valid, and binding obligation enforceable against Licensor in
accordance with its terms;
 
(vi)         The execution, delivery and performance of this Agreement by
Licensor does not conflict with any contract or agreement to which Licensor is a
party or by which Licensor is bound;
 
(vii)        The responses to Licensee’s Due Diligence Questionnaire, .attached
hereto as Exhibit 1, are complete, correct, and accurate and Licensor knows of
no fact which does or could materially adversely affect the rights granted to
Licensee hereunder;
 
(viii)       Licensor is not in default under the Cato Sublicense and has
received no oral or written communication alleging any default or material
dispute under said agreement;
 
(ix)          Licensor has fully disclosed to Licensee in Exhibit 1 hereto, all
information in its possession or of which it is aware, relating to any and all
complaints, claims, adverse events, threatened litigation, notices or
allegations of invalidity, infringement or adverse ownership, governmental
investigations or proceedings, and any other disputes concerning (A) the Cato
Sublicense, (B) the Licensed Product, (C) the Licensed Patent, and (D) the
Licensor’s Mark;

 
- 10 -

--------------------------------------------------------------------------------

 

(x)           To the best of its knowledge, the practice of the inventions
claimed by the Licensed Patent does not infringe on the patent or other legally
protected intellectual property rights of any Third Party; and
 
(xi)          Licensor owns an application for Registration for Licensor’s Mark
which is pending before the U.S.  Patent .and Trademark Office.
 
Section 5.02.                      Disclaimer of Warranties by Licensor.  Except
for the express warranty set forth in Section 5.01, Licensor makes no
representations or warranties of any kind concerning the Licensed Patents,
Licensed Product or Licensor’s Mark, express or implied, including without
limitation warranties of merchantability, fitness for a particular purpose,
non-infringement, validity of patent rights claims, whether issued or pending,
and the absence of latent or other defects, whether or not
discoverable.  Specifically, and not to limit the foregoing, nothing contained
in this Agreement shall be construed as:  (i) a warranty or representation by
Licensor .as to the validity, scope or enforceability of the Licensed Patents;
(ii) a warranty or representation that exercise of the rights granted hereunder
will be free from infringement of any third-party intellectual property rights;
(iii) an agreement to bring or prosecute actions or suits against third parties
for infringement or conferring any right to bring or prosecute actions or suits
against third parties for infringement; (iv) conferring upon Licensor any
obligation to file any patent application or to secure any patent or maintain
any patent application or patent in force; or (v) an obligation to furnish any
technical information or know-how.
 
Section 5.03.                      Licensee Representation.  Licensee represents
and warrants to Licensor that (i) Licensee has the right, power and authority to
enter into this Agreement, and (ii) the Licensed Product and all Licensee
Promotional Materials, regardless of approval by Licensor, will comply with all
applicable laws, rules, regulations and guidances of any federal, state or other
governmental authority including, without limitation, rules, regulations and
guidances promulgated by the FDA.
 
Section 5.04.                      Indemnification of Licensee.
 
5.04.01.               Obligation.  Licensor shall indemnify, defend and hold
harmless Licensee, Licensee Affiliates, all of their respective officers,
directors, agents and employees and their respective successors, heirs, legal
representatives and assigns (the “Licensee Indemnified Parties”) against any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses of litigation) incurred by or imposed upon the Licensee Indemnified
Parties or anyone of them in connection with any claims, suits, actions, demands
or judgments arising out of or in connection with (i) a breach by Licensor of
any obligation, representation or warranty under this Agreement; (ii) the
manufacture, importation, use, offering for sale, sale or other disposition by
Licensor or an Affiliate of Licensor of the Licensed Product; or (iii) the
negligence or intentional misconduct of Licensor in any matter related to this
Agreement or to the Cato Sublicense (collectively, (the “Indemnified Claims”).
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
5.04.02.               Attorneys.  Licensor agrees, at its own expense and after
receipt of prompt written notice from Licensee, to provide attorneys reasonably
acceptable to Licensee to defend against any actions brought or filed against
any of the Licensee Indemnified Parties with respect to the subject of indemnity
contained in Subsection 5.04.01, whether or not such actions are rightfully
brought.  Licensee shall use reasonable good faith efforts to cause each of the
Licensee Indemnified Parties to cooperate with such attorneys in the defense of
any such actions.  Licensee Indemnified Parties shall also have the right, but
not the obligation, to be represented with respect to any such action by counsel
of its own selection at its own expense.  Licensor shall have the right to
control the defense and disposition (including without limitation settlement,
litigation or appeal) or any such action provided, however, that Licensor shall
not settle any Indemnified Claim on any of the Licensee Indemnified Parties’
behalf without first obtaining Licensee’s written permission, which permission
shall not be unreasonably withheld.
 
Section 5.05.                      Indemnification of Brigham by Licensee.
 
5.05.01.               Obligation.  Licensee shall indemnify, defend and hold
harmless Brigham and its trustees, officers, medical and professional staff,
employees, and agents and their respective successors, heirs, legal
representatives .and assigns (the “Brigham Indemnified Parties”) against any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses of litigation) incurred by or imposed upon the Brigham Indemnified
Parties or anyone of them in connection with any claims, suits, actions, demands
or judgment~ arising out of any theory of product liability (including, but not
limited to, actions in the form of tort, warranty, or strict liability)
concerning any product, process or service made, used or sold by Licensee
pursuant to any right or license granted under this Agreement.
 
5.05.02.               Attorneys.  Licensee agrees, at its own expense and after
receipt of prompt written notice, to provide attorneys reasonably acceptable to
Brigham to defend against any actions brought or filed against any of the
Brigham Indemnified Parties with respect to the subject of indemnity contained
in Subsection 5.05.01, whether or not such actions are rightfully
brought.  Brigham shall use reasonable good faith efforts to cause all Brigham
Indemnified Parties to cooperate with such attorneys in the defense of any such
actions.
 
5.05.03.               Insurance Coverage.  Beginning at the time any product,
process or service made, used or sold by Licensee pursuant to any right or
license granted under this Agreement is being commercially distributed or sold
(other than for the purpose of obtaining regulatory approvals) by Licensee,
Licensee shall, at its sole cost and expense, procure and maintain comprehensive
general liability insurance in amounts not less than U.S. $2,000,000 per
incident and U.S. $2,000,000 annual aggregate.  Such comprehensive general
liability insurance shall provide (i) product liability coverage and (ii) broad
form contractual liability coverage for Licensee’s indemnification under this
Agreement.  If Licensee elects to self-insure all or part of the limits
described above (including deductibles or retentions which are in excess of U S
$250,000 annual aggregate) such self-insurance program must be acceptable to
Brigham and the Risk Management Foundation of the Harvard Medical Institutions,
Inc.  The minimum amounts of insurance coverage required shall not be construed
to create a limit of Licensee’s liability with respect to its indemnification
under this Agreement.
 
 
- 12 -

--------------------------------------------------------------------------------

 

5.05.04.               Insurance Policy.  Licensee shall provide Brigham with
written evidence of such insurance upon request of Brigham.  Licensee shall
provide Brigham with written notice at least fifteen (15) days prior to the
cancellation, nonrenewal or material change in such insurance, if Licensee does
not obtain replacement insurance providing comparable coverage within such
fifteen (15) day period without notice or any additional waiting periods.
 
5.05.05.               Term of Insurance.  Licensee shall maintain such
comprehensive general liability insurance beyond the expiration or termination
of this Agreement during (i) the period that any product, process or service
made, used or sold by Licensee pursuant to any right or license granted under
this Agreement is being commercially distributed or sold by Licensee or any
agent of Licensee and (ii) a reasonable period after the period referred to in
(i) above which in no event shall be less than fifteen (15) years.  If after
reasonable efforts Licensee cannot locate such an insurance policy that is
economically feasible, then Licensor will cooperate with Licensee to obtain
Brigham’s approval of a mutually acceptable alterative insurance policy.
 
Section 5.06.                      Indemnification of Licensor by Licensee.
 
5.06.01.               Obligation.  Licensee shall indemnify, defend and hold
harmless Licensor, Licensor Affiliates, all of their respective directors,
officers, employees or agents and their respective successors, heirs, legal
representatives and assigns (the “Licensor Indemnified Parties”) from and
against any liability, damage, loss, or expense (including reasonable attorneys’
fees and expenses of litigation) incurred by or imposed upon the Licensor
Indemnified Parties or anyone of them in connection with any claims, suits,
actions, demands or judgments arising out of:  (i) breach by Licensee of any
obligation, representation or warranty under this Agreement; (ii) the exercise
of the licenses granted under this Agreement; (iii) the manufacture,
importation, use, offering for sale, sale or other disposition of the Licensed
Product; or (iv) the manufacturing, importation, use, offering for sale, sale or
other disposition of L Glutamine for use in treating sickle cell disease
patients; or (v) the negligence or intentional misconduct of Licensee in any
matter related to this Agreement (collectively, ‘Indemnified Claims”).
 
5.06.02.               Attorneys.  Licensee agrees, at its own expense and after
receipt of prompt written notice from Licensor, to provide attorneys reasonably
acceptable to Licensor to defend against any actions brought or filed against
any of the Licensor Indemnified Parties with respect to the subject of indemnity
contained in Subsection 5.06.01, whether or not such actions are rightfully
brought.  Licensor shall use reasonable good faith efforts to cause each of the
Licensor Indemnified Parties to cooperate with such attorneys in the defense of
any such actions.  Licensor Indemnified Parties shall also have the right, but
not the obligation, to be represented with respect to any such action by counsel
of its own selection at its own expense.  Licensee shall have the right to
control the defense and disposition (including without limitation settlement,
litigation or appeal) or any such action provided, however, that Licensee shall
not settle any Indemnified Claim on any of the Licensor Indemnified Parties’
behalf without first obtaining Licensor’s written permission, which permission
shall not be unreasonably withheld.

 
- 13 -

--------------------------------------------------------------------------------

 

Section 5.07.                      Limitation of Liability.  IN NO EVENT SHALL
EITHER PARTY, ITS AFFILIATES OR THEIR DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS
BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL, RELIANCE, PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) ARISING
OUT OF A BREACH OR ALLEGED BREACH OF THIS AGREEMENT, REGARDLESS OF WHETHER SUCH
PARTY, ITS AFFILIATES OR THEIR DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS KNEW OR
HAD REASON TO KNOW OF THE POSSIBILITY OF SUCH DAMAGES.  THE FOREGOING SENTENCE
SHALL NOT LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY THE OTHER PARTY
FROM AND AGAINST THIRD PARTY CLAIMS UNDER THIS SECTION 5, OR DAMAGES FROM A
BREACH OF A PARTY’S CONFIDENTIALITY OBLIGATIONS UNDER SECTION 8.09.
 
ARTICLE VI
 
PATENT PROSECUTION AND ENFORCEMENT
 
Section 6.01.                      Prosecution and Maintenance.  Licensee shall
have no right to direct or control prosecution or maintenance of the Licensed
Patent.
 
Section 6.02.                      Enforcement by Licensor.  If Licensee learns
of any infringement or potential infringement.  of a Licensed Patent resulting
from use, manufacture, offering for sale, sale or importation of L-glutamine,
Licensee shall promptly notify Licensor.  As between Licensor and Licensee,
Licensor shall have the sole right but not the obligation to prosecute such
infringement (a “Patent Infringement Action”).  Licensor shall keep Licensee
informed of, and shall from time to time consult with Licensee regarding, the
status of any such Infringement Action and shall provide Licensee with copies of
all documents filed in, and all written communications relating to, such Patent
Infringement Action.  Licensee shall provide all reasonable cooperation to
Licensor in connection with such Patent Infringement Action, and Licensor shall
reimburse Licensee for its expenses incurred in rendering such
cooperation.  Licensor shall be entitled to any recovery obtained from such
Patent Infringement Action or the compromise or settlement thereof.
 
Section 6.03.                      Enforcement by Licensee.  If the Parties
become aware of any infringement of the Licensed Patent resulting from use,
manufacture, offering for sale, sale or importation of L-Glutamine for use in
the Field, and Licensor fails to pursue such infringers within ninety (90) days
of a determination of infringement by the Parties, then Licensee shall have the
right, but not the obligation to pursue such infringers.  If Licensee opts to
pursue such infringers, then Licensee shall be permitted to pursue such
infringers at Licensee’s sole cost and expense.  Licensee shall keep Licensor
informed of, and shall from time to time consult with Licensor regarding the
status of any such Patent Infringement Action and shall provide Licensor with
copies of all documents filed in, and all written communications relating to,
such Patent Infringement Action.  Licensor shall provide all reasonable
cooperation to Licensee in connection with such Patent Infringement Action, and
Licensee shall reimburse Licensor for its expenses incurred in rendering such
cooperation.  During such time as the Patent Infringement Action is being
pursued by Licensee, the royalty rate in Section 2.05(b) often percent (10%)
shall be reduced to five percent (5%) and the minimum royalties shall be reduced
by fifty percent (50%).  Licensee shall be entitled to any recovery obtained
from such Patent Infringement Action or the compromise or settlement thereof for
its legal fees and expenses, but agrees to pay Licensee any amount of reduced
royalty, and thereafter share any recovery in excess of Licensee’s legal fees
and expenses and the full royalty payments, on a 50-50 basis with Licensee.

 
- 14 -

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
NATIONAL DRUG CODE & COOPERATION
 
Section 7.01.                      Ownership of National Drug Code (NDC)
Number.  Licensee shall apply for and own the National Drug Code (NDC) number
for the Licensed Product and shall have all ownership of all rights to such NDC
number during the Term.  So long as Licensee has complied with this Agreement,
Licensee shall continue to own the NDC numbers and rights thereafter after the
end of the Term.  Licensor shall reasonably cooperate with Licensee in order to
help Licensee obtain ownership of or the right to such NDC number during the
Term, and thereafter, as may be necessary.  Licensee shall pay all FDA product
registration fees related to obtaining or maintaining such NDC number during the
Term and thereafter, as may be necessary.
 
Section 7.02.                      Cooperation on Launch.  Licensor agrees to
cooperate with Licensee on various regulatory issues that are required for
Licensee to obtain all governmental permits and approvals for Licensee to
commercialize the Licensed Product in the Territory, including but not limited
to dealings with Federal, State and local governmental agencies and
institutions, and for applying to reimbursement authorities; provided, however,
Licensee shall reimburse Licensor for its reasonable costs or expenses
including, without limitation, the time spent by any of Licensor’s personnel,
incurred by Licensor in rendering such cooperation and such reimbursement shall
in no case reduce any royalty or other payments otherwise due to Licensor
hereunder.  The Parties agree that Licensee shall not be required to reimburse
Licensor for any costs or expenses including, without limitation, the time spent
by any of Licensor’s personnel, incurred by Licensor in connection with carrying
out its other obligations under this Agreement.
 
ARTICLE VIII
 
GENERAL PROVISIONS
 
Section 8.01.                      Force Majeure.  If the performance of this
Agreement or of any obligation hereunder is prevented, restricted or interfered
with by reason of any acts or circumstances beyond the reasonable control of the
obligated Party, the obligated Party shall be excused from such performance to
the extent of such prevention, restriction or interference, provided, however,
the obligated Party shall promptly advise the other Party in writing of the
existence of such prevention, restriction or interference, shall use its best
efforts to avoid or remove such causes of nonperformance and shall continue
performance hereunder with the utmost dispatch whenever such causes are removed.
 
Section 8.02.                      No Waiver.  No failure on the part of either
Party to exercise, and no delay in exercising, any right shall operate as a
waiver thereof, nor shall any single or partial exercise by either Party of any
right preclude any other future exercise thereof or the exercise of any other
right.
 
Section 8.03.                      Notices.  All notices, reports, written
communications, requests or demands required or permitted under this Agreement
shall be forwarded, charges prepaid, by hand, by air mail, or by air courier or
may be sent by facsimile, with confirmed transmission, properly addressed to the
respective Parties as follows:
 
If to Licensor:


CATO HOLDING COMPANY
Westpark Corporate Center
4364 South Alston Avenue
Durham, North Carolina  27713
Attn:  President
Telephone:  (919) 361-2286
Facsimile:  (919) 767-0823


With a copy to:


CATO HOLDING COMPANY
4364 South Alston Avenue
Durham, NC  27713
Attn:  Director of Legal Affairs
Telephone:  (919) 361-2286
Facsimile:  (919) 361-2290

 
- 15 -

--------------------------------------------------------------------------------

 


If to Licensee:


EMMAUS MEDICAL, INC.
3870 Del Amo Boulevard, Unit 507
Torrance, CA  90503-7701
Attn:  President
Telephone:  (310) 214-0065
Facsimile:  (310) 214-0075


or to such addresses or addresses as the Parties hereto may designate for such
purposes.  Notices shall be deemed to have been sufficiently given or made (i)
if by hand or by facsimile with confirmed transmission, when performed, (ii) if
sent by air mail, five (5) days after being deposited in the mail, postage
prepaid, and (iii) if by air courier, three (3) days after delivery to the air
courier company.
 
Section 8.04.                      Independent Contractors.  No agency,
partnership or joint venture is hereby established, each Party shall act
hereunder as an independent contractor.  Neither Licensor nor Licensee shall
enter into, or incur, or hold itself out to third parties as having authority to
enter into or incur on behalf of the other Party any contractual obligations,
expenses or liabilities whatsoever.
 
Section 8.05.                      Assignment.  This Agreement shall be binding
upon the Parties and their respective permitted successors and assigns.  This
Agreement, including the licenses granted hereunder, may not be assigned by a
Party in whole or in part, including without limitation any assignment effected
by or pursuant to a change of control of such Party, except with the prior
written consent of the other Party, which may not be unreasonably
withheld.  Notwithstanding the foregoing, Licensor may assign this Agreement to
any assignee of Licensor’s rights and obligations under the Cato Sublicense and
Licensee may assign this Agreement to any Affiliate; provided that any such
assignee enter into a written assumption agreement expressly agreeing to be
bound to the terms of this Agreement.
 
Section 8.06.                      No Third-Party Beneficiaries.  Except as
provided in this Agreement, nothing in this Agreement shall confer any rights
upon any person or entity who or which is not a party to this Agreement.
 
Section 8.07.                      Counterparts.  This Agreement may be signed
in any number of counterparts with the same effect as if the signatures to each
counterpart were upon a single instrument, and all such counterparts together
shall be deemed an original of this Agreement.
 
Section 8.08.                      Reference to Licensed Patent.  Licensee shall
mark or cause to be marked any products manufactured and sold pursuant to this
Agreement with such references to the Licensed Patent as are required by the
applicable laws of the territories in which such products are manufactured and
sold.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
Section 8.09.                      Confidential Information.  For the purpose of
this Agreement, the term “Confidential Information” shall mean any information
disclosed by either Party to the other in tangible form clearly marked “secret,”
“confidential” or “proprietary” or, if disclosed otherwise, summarized or
described in tangible form and clearly marked as above within thirty (30) days
of the initial disclosure.  Each Party shall hold Confidential Information it
has received in confidence during the Term and for a period of five (5) years
thereafter and shall not disclose such Confidential Information to third parties
without the prior written consent of the disclosing Party, other than
Confidential Information that:
 
(i)           was known to the receiving Party (other than through prior receipt
from the disclosing Party, its Affiliates or their agents) prior to disclosure
by the disclosing Party as evidenced by the receiving Party’s prior written
records;
 
(ii)          is disclosed to the receiving Party by a third party, except if
such disclosure is made on a confidential basis or in violation of an obligation
of confidentiality to the disclosing Party;
 
(iii)         is or becomes public knowledge other than by the receiving Party’s
breach of this obligation of confidentiality;
 
(iv)         the receiving Party must disclose to government agencies for the
purpose of registering Licensed Product;
 
(v)          the receiving Party must disclose to individuals who have a need to
know to effectuate the development of Licensed Product, provided each such
individual is bound by an obligation of confidentiality comparable to the
obligation set forth in this Section 8.09;
 
(vi)         the receiving Party independently develops or discovers without use
of or reference to the Confidential Information; or
 
(vii)        the receiving Party must disclose, pursuant to a requirement of
law, provided the receiving Party has given the disclosing Party prompt written
notice of such fact, so the disclosing Party may obtain a protective order or
other appropriate remedy concerning any such disclosure and/or waive compliance
with the confidentiality obligations of this Section 8.09.  The receiving Party
shall fully cooperate with the disclosing Party in connection with the
disclosing Party’s efforts to obtain any such order or other remedy.  If any
such order or other remedy does not fully preclude disclosure, or the disclosing
Party waives such compliance, the receiving Party shall make such disclosure,
but only to the extent such disclosure is legally required, and shall use its
best efforts to have confidential treatment accorded to the disclosed
Confidential Information.
 
All Confidential Information shall be returned to the disclosing Party by the
receiving Party upon request by the disclosing Party upon the termination of
this Agreement, with the exception of a single copy to be retained by the
receiving Party in a confidential file for the purpose of determining compliance
with this obligation of confidentiality.  The obligations of this Section 8.09
shall survive termination of this Agreement.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
Section 8.10.                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of North
Carolina, without giving effect to the doctrine of conflict of laws.
 
Section 8.11.                      Cooperation.  Both Parties shall cooperate in
good faith and take all necessary steps at the request of either Party to ensure
that this Agreement is enforceable in accordance with its terms.
 
Section 8.12.                      Integration.  This Agreement constitutes the
entire agreement between the Parties hereto relating to the subject matter
hereof and supersedes all prior and contemporaneous negotiations, agreements,
representations, understandings and commitments with respect thereto.  No terms
or provisions of this Agreement shall be varied, extended or modified by any
prior or subsequent statement, conduct or act of either of the Parties, except
by a written instrument specifically referring to .and executed in the same
manner as this Agreement.
 


[Remainder of page intentionally left blank]

 
- 18 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement on the day and year first above written.




EMMAUS MEDICAL, INC.
 
CATO HOLDING COMPANY
         
By:
/s/ Yutaka Niihara
 
By:
/s/ Allen Cato
Name:
Yutaka Niihara
 
Name:
Allen Cato
Title:
CEO and President
 
Title:
CEO





Pursuant to that certain Sublicense Agreement dated 14th June 2005 (the “Cato
Sublicense’’) between Ares Trading SA., a Swiss corporation and Cato Holding
Company, a North Carolina, USA corporation, Ares Trading S.A. hereby consents to
the grant of this sublicense to Emmaus Medical, Inc. as required by Section 2.03
of the Cato Sublicense.
Ares Trading, S.A.




Ares Trading, S.A.
       
By:
   
Name:
   
Title:
   
Date:
   


 
- 19 -

--------------------------------------------------------------------------------

 


List of Exhibits
 
1.           Information Relating to Licensor’s Warranties under Section 5.01


 
- 20 -

--------------------------------------------------------------------------------

 


Exhibit 1
Information Relating to Licensor’s Warranties Under Section 5.01




Licensor is aware of no complaints, claims, adverse events, threatened
litigation, notices or allegations of invalidity, infringement or adverse
ownership, governmental investigations or proceedings, and any other disputes
concerning (A) the Cato Sublicense, (B) the Licensed Product, (C) the Licensed
Patent, or (D) the Licensor’s Mark except those noted below:
 
None


 
 

--------------------------------------------------------------------------------

 


AMENDMENT TO SUBLICENSE AGREEMENT
 
This First Amendment is made to the Sublicensee Agreement dated October 18,
2007, by and between Emmaus Medical, Inc., a Delaware corporation (“EM”), and
Cato Holding Company, a North Carolina corporation (“Cato”).  This First
Amendment is Effective as of February 1,2010.
 
RECITALS
 
 
A.
The Sublicensee Agreement grants rights to EM to sell L-Glutamine in the
Territory, which is defined as the United States and its territories,

 
 
B.
EM would like to expand its sales territory for L-Glutamine, and Cato is willing
to allow EM to expand this territory as set forth below.

 
 
C.
The initial capitalized terms used herein shall have the same meaning as used in
the Sublicense Agreement unless otherwise indicated herein.

 
AMENDMENT
 
In consideration of the terms and consideration as noted .herein and the
promises and agreements contained herein, the sufficiency of which consideration
is hereby acknowledged, EM and Cato hereby agree to amend the Sublicense
Agreement as follows:
 
Section 1.16 is deleted entirely and replaced with the following:
 
Territory.  (a) The United States of America, including its territories (“the
“United States”), and (b) all other countries in the world, except countries
that are members of the European Community as of the date of this Amendment (the
“Other Countries”).
 
Section 2.01 is deleted entirely and replaced with the following:
 
Grant of Patent License.  Licensor hereby grants to Licensee, which Licensee
accepts, a license under the Licensed Patent to make, have made, import, use,
offer to sell and sell Licensed Product in the United States for use within the
Field.  Licensor further grants to Licensee, and Licensee accepts, a license
under the Licensed Patent to sell the Licensed Product in the Other Countries
for use within the Field provided that during the year 2010, Licensee shall make
minimum Adjusted Gross Sales in the Other Countries in the aggregate amount of
not less than fifty thousand dollars ($50,000), which amount shall be prorated
as of the date Licensee obtains first foreign government permission to sell
Licensed Product in a first Other Country, and one hundred thousand dollars
($100,000) in each 2011 and 2012.  The license granted in the preceding sentence
with respect to the Other Countries shall be subject to revocation by Cato, for
any year subsequent to a year in which the required minimum Gross Sales arc not
met.  However, if Licensee pays Licensor a royally of 10% of the minimum Gross
Sales

 
- 1 -

--------------------------------------------------------------------------------

 

in subject year, then Cato shall not have the right to revoke the license in
Other Countries.
 
A new Section 2.01A is added which reads as follows:
 
Sales Outside the Territory.  If EM wishes to sell Licensed .Product outside the
Territory, it may request permission to make such sales, which request may be
granted on a per sale basis or on a per country basis, each at the sole
discretion of Cato with no obligation to agree to inclusion of additional sales
or countries.
 
The first sentence of Section 2.02 shall be amended such that it reads as
follows:
 
The license granted under Section 2.01, but not any license granted under
Section 2.01 A shall be exclusive to Licensee.




Dated:  February 1, 2010
 
Cato Holding Company
             
By:
/s/ Mike Cato
     
Name:
Mike Cato
     
Title:
VP
 





Dated:  February 1, 2010
 
Emmaus Medical, Inc.
             
By:
/s/ Yutaka Niihara
     
Name:
Yutaka Niihara
     
Title:
President & CEO
 

 
 
 
- 2 -